NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    JOSE MANUEL PINZON, Petitioner.

                         No. 1 CA-CR 16-0720 PRPC
                              FILED 10-12-2017


     Petition for Review from the Superior Court in Yavapai County
                         No. P1300CR201000868
                   The Honorable Tina R. Ainley, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yavapai County Attorney’s Office, Prescott
By Dana E. Owens
Counsel for Respondent

Jose Manuel Pinzon, Globe
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop, Judge Diane M. Johnsen, and
Judge Maria Elena Cruz delivered the decision of the Court.
                             STATE v. PINZON
                            Decision of the Court

PER CURIAM:

¶1            Petitioner Jose Manuel Pinzon seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s second
successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s
burden to show that the superior court abused its discretion by denying
the petition for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1
(App. 2011) (petitioner has burden of establishing abuse of discretion on
review).

¶3             We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the
petition for review. We find that petitioner has not established an abuse
of discretion.

¶4            We grant review and deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2